Soule, J.
The conversation between the plaintiff and the police officer was not a notice to the defendant within the meaning of the statute. It was had at the time of a friendly call by the officer and another friend on the plaintiff, and was an ordinary conversation, in which all that was said by the plaintiff was in reply to questions put to him by his caller. There was nothing in the language, nor in the circumstances under which it was used, to indicate that it was intended as a notice under *401the statute. Kenady v. Lawrence, 128 Mass. 318. McNulty v. Cambridge, ante, 275.
The written notice to the mayor was given seasonably, but was insufficient. It stated neither the place nor the cause of the injury. To say that the injury was caused by a defect in the road or street gives no information. It does not indicate whether the accident resulted from a gas-pipe protruding from the pavement, a broken plank in the walk, absence of bricks, a hole caused by water flowing under the walk, nor from what other bad condition of the way it resulted. The statute is intended to secure to the city or town to which the notice is given such information as to the exact locality, and as to the nature of the alleged defect, that it will be able to judge for itself whether any cause of action really exists, and to repair the defect, if a real one, before further injury results from it. So far as regards the statement of place, in the notice, the case comes within Larkin v. Boston, 128 Mass. 521, and Donnelly v. Fall River, ante, 115.
The written notice is not aided by the greater fulness of statement in the conversation with the officer. There is no such relation between the two that one can be invoked to aid the deficiencies of the other. The circumstances are quite unlike those in Harris v. Newbury, 128 Mass. 321, where the conversation of the son of the injured man with one of the selectmen whom he took to the place of the accident, and told all about it, together with a written letter calling for compensation, but not stating the cause of the injury, were held to be sufficient notice under the statute.
The offer to prove by Stone, who was present at the conversation between the police officer and the plaintiff, and had some part in the conversation, that he understood the conversation to be intended as a notice to the city, was properly rejected. His opinion was not competent. The only evidence admissible was evidence of what was said and done, and of the circumstances attending the interview.

Exceptions overruled.